DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to the supplemental appeal brief filed 31 December 2021. 
Claims 1-9, 13-17, 19-33, and 35-45 are currently pending and have been examined. 

Prosecution Reopened
In view of the supplemental appeal brief filed on 31 December 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 13-17, 19-33 and 35-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-9, 13-17, 19-33 and 35-45 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 25 recite receiving a selection of a particular patient automatically parsing at least one document of the particular patient’s medical record having structured data and natural language data; automatically generating a list of variables from the parsed at least one document having structured data and natural language data of the particular patient’s medical record; automatically generating a list of important variables form the list of variables from the parsed at least one document having structured data and natural language data of the particular patient’s medical record associated with a specific clinical event; employing a predictive model including a plurality of weighted risk variables and risk thresholds in consideration of the structured data and natural language data to determine a risk score for the specific clinical event for the selected particular patient and identify likely relevant information for the selected particular patient; automatically adjusting weights of selected ones of the plurality of weighted risk variables in consideration of the structured data and natural language data of the selected particular patient; and displaying a subset of the following data; an identifier of the patient; a list of the particular patient’s past clinical encounters; a list of a plurality of notes associated with each of the particular patient’s past clinical encounters; a list of 
The recited limitations, as drafted, under their broadest reasonable interpretation, covers functions performable in the mind or with a pen and paper by viewing patient records and notating the patient records based on communicating with a reviewer as outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Further, the recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating weights, risk scores, and weighted risk variables. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computerized”, “automated patient chart review system”, and “patient cohort component”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The claims recite the additional elements of “automatically adjusting weights of selected ones of the plurality of weighted risk variables using artificial intelligence” and “an artificial intelligence tuning module”, which are a nominal or tangential addition to the abstract idea and amount to insignificant post-solution activity concerning an insignificant application. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of encoding healthcare data as outlined in the recitations above. See: MPEP 2106.05(g). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2, Figure 4 and 
Paragraph 34, where “The clinical predictive and monitoring system 30 is further adapted to receive user preferences and system configuration data from clinicians' computing devices (mobile devices, tablet 
Paragraph 57, where “FIG. 4 is a simplified diagram of an exemplary embodiment of an automated patient chart review system and method 60 according to the present disclosure. The automated patient chart review system and method 60 includes two primary components: cohort identification 72 and chart review 74. The cohort identification component 72 is operable to identify and categorize patients, notes, and other information into certain groups in order to enable a focused review. The chart review component 74 is operable to provide an interactive user interface 76 to present patient data and for receiving reviewer comments and feedback.”
The claims recite additional elements for extra-solution activity, as recited above, each of which amounts to mere post-solution activity concerning an insignificant application. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-9, 13-17, 19-24, 26-33 and 35-45 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5, 8-9, 13-18, 19-26, 28-29, and 32-45are rejected under 35 U.S.C. 103 as being unpatentable over Zalis (US PGPub 2016/0203281 A1) in view of Rivette (US Patent 5,950,214 A) further in view of Farooq (US PGPub 2014/0095201 A1) and further in view of Zaveri (US 2015/0302338 A1).

CLAIM 1–
Zalis teaches the method having the limitations of: 
A computerized method of automated patient chart review, comprising: receiving a selection of a particular patient (In further implementations, the present invention includes a system for generating a patient abstract containing data about a patient selected from the patient's medical records. The system includes a plurality of computer systems, a database containing at least a portion of a medical record for the patient, and at least one external data source having information about at least one guideline for performing at least one intervention. (para [0010]); wherein the patient abstract acts as a patient chart by containing data about a medical history of a patient as shown in para [0011])
automatically parsing at least one document of the particular patient's medical record having structured data and natural language data (The present invention and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056])) and (As will become apparent from the description provided below, methods and systems are disclosed for automatically generating a patient decision abstract (also referred to herein as a "patient abstract", "abstract", or "queried patient abstract") that contains all or selected portions of a patient's medical history, (para [0023]))
automatically generating a list of variables from the parsed at least one document having structured data and natural language data (Data stores may further include external sources 222 of related medical information stored in a location other than the medical records (i.e. databases 214). External sources 222 may contain data in structured or unstructured formats… In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided (para [0056])) of the particular patient's medical record (Ontology 100 also includes blocks that represent data elements that may be found in a patient's medical records. For example, block 106 represents the data element "white blood count," block 118 represents the data element "oral temperature," block 120 represents a list of "current medications, (para [0037])) and
automatically generating a list of important variables from the list of variables from the parsed at least one document having structured data and natural language data of the particular patient’s medical record associated with a specific clinical event (Ontology 100 also includes blocks that represent data elements that may be found in a patient's medical records. For example, block 106 represents the data element "white blood count," block 118 represents the data element "oral temperature," block 120 represents a list of "current medications,"... Each data element defines one or more of text strings, database columns, or other mechanisms allowing data corresponding to each data element to be retrieved from the patient's medical record. (para [0037])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))
displaying a subset of the following data: an identifier of the patient (For each patient, the display may include patient information, such as a patient name 404, patient identification number 406 (para [0069])) a list of the particular patient's past clinical encounters (Referring to FIG. 5, a clinical summary screen 500 may display select aspects of the patient's medical history, as obtained through querying of medical record databases 214. In some embodiments, the clinical summary may be organized according to a category structure that aligns with the concepts or objects of the ontology. For example, as illustrated, the clinical summary screen 500 is divided into... recent reports 504, which lists report types that specialists commonly should review, such as past medical history (para [0071])), a list of a plurality of notes associated with each of the particular patient’s past clinical encounters (Figure 5, element 504), a list of the important variables (Figure 5, element 512), a list of all variables (Figure 5), a selected text portion of a note selected from the plurality of notes(Figure 5, element 514 is a pop-up with detailed information (para [0072])), full text of the note (Figure 5), highlighted text portions of a note selected from the plurality of notes (Figure 5, element 514 is a pop-up with detailed information (para [0072]))
and being operable to receive input from a reviewer in the form of (Computer 1200 is connected to user interface 1210 for displaying information to a user and receiving input (e.g., feedback) from the user. (para [0097])) confirmation of the list of important variables (In another implementation, given a particular set of input terms, certain data elements may be indicated being mandatory before a particular abstract can be generated. If, for example, a particular written order asks a specialist to analyze some blood test results, the system will only generate a patient abstract for the specialist if the results of that blood test can be found in the patient's medical history. If the results cannot be found-perhaps because the test has not be run yet-the processing of the patient abstract will be put into a hold state until the test results are available (para [0049])) additional intervention (The user interface may further include sections that provide interactive tools to the specialist for obtaining patient consent for selected interventions, and for scheduling procedures and the like. (para [0027])) additional reason for clinical event (In contrast to the clinical summary screen 500, which primarily displays information from the patient's medical history, the guidelines screen 600 may require a greater amount of specialist input...Where the retrieved guidelines indicate that the specialist should manually provide a data element, rather than the system automatically providing it by performing queries, the text of the question may be displayed with a flag, such as an asterisk. Furthermore, some data elements may be provided by the system through queries but may require updating by the specialist due to the patient's presentation. The specialist may have the option to override a value for a data element first provided by the system, in which case an indicator that the system's additional comments (Referring to FIG. 9, the user interface may include a consent screen 900 for generating a patient consent form once an intervention has been selected. The patient consent screen 900 may include the patient's information 902 and the text 904 of the consent. The text 904 may include a statement 906 of the risks as determined by the system, and may further include a comment box 908 for the specialist to add any other text. (para [0088]))
and automatically storing the reviewer's input (As noted, the study 212 ( either in its entirety or as individual data items), as well as previously performed studies, physician notes and other data about the patient, may be stored in one or more additional data stores accessible by patient abstract generator 216, exemplified by medical record databases 214a, 214b, 214c, 214d, 214e and 214{, generally denoted 214. (para [0054]); wherein it is known in the art that by default, all databases are created with automatic storage)

Zalis does not explicitly teach, however Rivette teaches: 
being operable to receive input from a reviewer in the form of: additional highlight on a text portion of a note selected from the plurality of notes (FIG. 37 illustrates the present invention's use of highlighting to highlight desired portions of the Equivalent File in various colors) and (The invention enables users to perform keyword searches through all of the notes and subnotes ( or any subset of such notes and subnotes) associated with a case (col 44 lines 46-48))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis to integrate the application and of receiving reviewer input by 

Zalis in view of Rivette does not explicitly teach, however Farooq teaches: 
employing a predictive model including a plurality of weighted risk variables and risk thresholds (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors ( e.g., the relative strength or weight and the amount of deviance from a threshold) (para [0085])) in consideration of the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) to determine a risk score for the specific clinical event for the selected particular patient and identify likely relevant information for the selected  particular patient(A user may be requested to enter additional information to help improve adverse event rates in general, such as the user reconciling different prescriptions, scheduling a test, resolving discrepancies in the electronic medical record, resolving a lack of adherence to a guideline, completing documentation in the electronic medical record, or arranging for and Figure 3 shows that the databases can be clinical and billing and insurance)


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette to integrate the application of predicting risk scores and thresholds in view of structured and natural language data of Farooq with the motivation of creating better patient outcomes by parsing large amounts by predicting possible patient complications (see: Farooq, paragraph 5).


Zalis in view of Rivette and further in view of Farooq does not explicitly teach, however Zaveri teaches:

automatically adjusting weights of selected ones of the plurality of weighted risk variables using artificial intelligence (Zaveri teaches that the machine learning engine modifies the weights based on information of the targeted users (i.e., a selected patient) using importance factors (i.e., risk variables are defined in the specification as relevant information to give to the patient (para [0068])) (para [0042])) in consideration of the structured data and natural language data of the selected patient (Zaveri teaches that this data may be word data (i.e., natural langue data) or may be a table within a document (i.e., structured data) (para [0039]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette and further in view of Farooq to integrate the application of automatically adjusting weights through AI in patient information of Zaveri with the motivation of creating more accurate information (see: Zaveri, paragraph 262).

CLAIM 2–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 2, Zalis further teaches: 
The computerized method of claim 1, further comprising displaying radiology notes, pathology notes, and medicine notes (A records list 1102 may include categorized entries listed according to any suitable filter and sorting algorithm. For example, the records list 1102 may display, chronologically, the last 5-10 entries from the notes, studies, radiology, microbiology pathology (no records in the example), and labs (no records in the example) categories. (para [0090]))

CLAIM 4–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 4, Farooq further teaches:
The computerized method of claim 1, further comprising displaying patient claims and payment data (The output may be an alert seeking verification of how often the patient has been recently scanned to potentially reduce problems due to excess and Figure 3 shows that the databases include billing and insurance information that is extracted to display to the user)


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette to integrate the application of displaying specific patient and payment data of Farooq with the motivation of improving patient outcomes by providing more specific patient information to be analyzed (see: Farooq, paragraphs 6-8).

CLAIM 5–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 5, Zalis further teaches: 
The computerized method of claim 1, further comprising displaying behavioral and mental health data (Similarly, a medical history table 1104 may include categorized entries that allow the specialist to access patient records by the biological system (in order from left: cardiovascular, pulmonary, gastrointestinal, genitourinary, immune system, neurological, hematological, and other (e.g. psych)) to which they pertain. (para [0090]))

CLAIM 8–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 8, Farooq further teaches:
The computerized method of claim 1, further comprising displaying custom survey assessment data (The ground truth for compliance may rely on patient surveys 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette to integrate the application of displaying specific patient data of Farooq with the motivation of improving patient outcomes by providing more specific patient information to be analyzed (see: Farooq, paragraphs 6-8).

CLAIM 9–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 9, Farooq further teaches:
The computerized method of claim 1, further comprising employing a predictive model including a plurality of weighted risk variables and risk thresholds in consideration of the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) to identify at least one high-risk patient (A user may be requested to enter additional information to help improve adverse event rates in general, such as the user reconciling different prescriptions, scheduling a test, resolving discrepancies in the electronic medical record, resolving a lack of adherence to a guideline, completing documentation in the electronic medical record, or arranging for a clinical action. A user also may be requested to accept a value proposed based on a category risk model. The system may output a list of variables that can be considered to and Figure 3 shows that the databases can be clinical and billing and insurance)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette to integrate the application of displaying specific patient and payment data of Farooq with the motivation of improving patient outcomes by providing more specific patient information to be analyzed (see: Farooq, paragraphs 6-8).

CLAIM 13–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 13, Zalis further teaches:
The computerized method of claim 1, further comprising receiving reviewer feedback and automatically adjusting the weights of selected ones of the plurality of weighted risk variables (The weights may also be adjusted based upon a status of the medical order. If the order is an emergency order, the weights could be adjusted to generate a patient abstract that is much more focused on the particular issues that are being faced by the specialist (para [0047])) in consideration of the received reviewer feedback...to identify at least one high-risk patient (Optionally, the specialist may provide feedback to the system to indicate usefulness of any of the items displayed in the abstract 202. Feedback provided via the user interface may be used to alter the and Figure 4 shows the risk associated with the health condition)

Zalis in view of Rivette does not explicitly teach, however Farooq teaches:
and structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) to identify at least one high-risk patient (The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054]))) and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette to integrate the application of displaying specific patient and predictive data of Farooq with the motivation of improving patient outcomes by providing more specific patient information to be analyzed (see: Farooq, paragraphs 5-8).

CLAIM 14–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 14, Zalis further teaches:
The computerized method of claim 1, further comprising receiving reviewer feedback and automatically adjusting the weights of selected ones of the plurality of weighted risk variables (The weights may also be adjusted based upon a status of the medical order. If the order is an emergency order, the weights could be adjusted to generate a patient abstract that is much more focused on the particular issues that are being faced by the specialist (para [0047]))   in consideration of the received reviewer feedback...to identify at least one high-risk patient (Optionally, the specialist may provide feedback to the system to indicate usefulness of any of the items displayed in the abstract 202. Feedback provided via the user interface may be used to alter the weights associated with term, concepts and/or data elements used to select the item, about which feedback has been provided. The adjustment can be made globally, so that changes to the weights are reflected through the ontology, regardless of the specialty for which a particular abstract is being generated. Alternatively, the feedback may be used to only adjust weights that are used in generating patient abstracts for the specialty for and Figure 4 shows the risk associated with the health condition)

Zalis in view of Rivette does not explicitly teach, however Farooq teaches:
and the structured data and natural language data (Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057]))  to identify likely relevant information for a given patient (The medical probability is determined using a medical risk model. The medical probability may be based on adverse event data of other patients of the medical entity. Using machine-learning, a study, and/or other modeling, historical information for other patients of the medical entity and/or other patients of other medical entities is used to map input values to an output probability. The model indicates determinative variables used to predict the medical probability. (para [0054]))) and (The systems, methods and/or computer readable media may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Some embodiments are implemented in software as a program tangibly embodied on a program storage device. By implementing with a system or program, completely or semi-automated workflows, predictions, classifying, and/or data mining are provided to assist a person or medical professional (para [0112]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette to integrate the application of displaying 

CLAIM 15–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 15, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving input from the reviewer, and modifying displayed information in response to the reviewer's input (The feedback can then be used to modify and adjust the weighting system for that specialty accordingly. (para [0048])) and (Display generator 316 receives results of the query or queries 314 and generates displayable data. This data may be displayed by a purpose-build computer application or by a general-purpose application, such as a browser 318. If the data is to be displayed in a browser 318, the data may be formatted according to a markup language, such as the Hypertext Markup language (HTML). The display may include the patient abstract 202 formatted for navigation and/or interaction by the specialist 208 through a user interface, such as the user interface described below. (para [0067]))

CLAIM 16–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 16, Zalis further teaches: 
The computerized method of claim 1, further comprising monitoring the reviewer actions with respect to the displayed information, and modifying displayed information in response to the reviewer's actions (The feedback can then be used to modify and adjust the weighting system for that specialty accordingly. (para [0048])) and (Display generator 316 receives results of the query or queries 314 and generates 

CLAIM 17–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 17, Zalis further teaches:
The computerized method of claim 15, further comprising automatically adjusting… the location of what information is displayed (The display may include the patient abstract 202 formatted for navigation and/or interaction by the specialist 208 through a user interface, such as the user interface described below. Additional portions, or all of, the medical records 214 may be displayed by the display application or made accessible via the display. The display application, such as the browser 318, may retrieve the additional information from any of the described data stores 214 for display. Objects in the ontology 100 or another mechanism used to store term, concept, or data element relational information may include hyperlinks to resources stored in the external sources 222. (para [0067]))

Zalis in view of Rivette further in view of Farooq does not explicitly teach, however Zaveri teaches: 
The computerized method of claim 15, further comprising automatically adjusting weights…displayed using artificial intelligence (Zaveri teaches that the machine learning engine modifies the weights based on information of the targeted users (i.e., a selected patient) using importance factors (i.e., risk variables are defined in the specification as relevant information to give to the patient (para [0068])) (para [0042]), Figure 24-26)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette and further in view of Farooq to integrate the application of automatically adjusting weights through AI in patient information of Zaveri with the motivation of creating more accurate information (see: Zaveri, paragraph 262).

CLAIM 18–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 15 as described above. Regarding claim 18, Zalis further teaches:
The computerized method of claim 16, further comprising automatically adjusting… the location of what information is displayed (The display may include the patient abstract 202 formatted for navigation and/or interaction by the specialist 208 through a user interface, such as the user interface described below. Additional portions, or all of, the medical records 214 may be displayed by the display application or made accessible via the display. The display application, such as the browser 318, may retrieve the additional information from any of the described data stores 214 for display. Objects in the ontology 100 or another mechanism used to store term, concept, or data element relational information may include hyperlinks to resources stored in the external sources 222. (para [0067]))

Zalis in view of Rivette further in view of Farooq does not explicitly teach, however Zaveri teaches: 
The computerized method of claim 16, further comprising automatically adjusting the weights…on the screen using artificial intelligence (Zaveri teaches that the machine learning engine modifies the weights based on information of the targeted users (i.e., a selected patient) using importance factors (i.e., risk variables are defined in the specification as relevant information to give to the patient (para [0068])) (para [0042]), Figure 24-26)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette and further in view of Farooq to integrate the application of automatically adjusting weights through AI in patient information of Zaveri with the motivation of creating more accurate information (see: Zaveri, paragraph 262).

CLAIM 19–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 19, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving data in the patient's medical record in real-time (The user interface may be configured to display detailed information about each of the listed terms, categories, or data elements upon request from the specialist....In another embodiment, the patient abstract generator 216 performs this query at the time the specialist requests it, producing real-time, and therefore current, results (para [0072]))

CLAIM 20–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 20, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving data in the patient's medical record periodically (The user interface may be configured to display detailed information about each of the listed terms, categories, or data elements upon 

CLAIM 21–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 21, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing natural language queries to identify at least one patient based on structured and note data (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 22–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 22, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing natural language queries to identify relevant information within a patient's medical record (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 23–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 23, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing search queries for specific medical or social concepts to identify one or more patients based on structured and note data (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's medical history. For example, the term "abdominal pain" may appear in a medical order. The medical order is processed, and the term "abdominal pain" can then be mapped to the various concepts including "abscess," "indigestion" and "appendicitis." Each identified concept can then be used to identify one or more data elements that may appear in a medical record. The patient's medical records can then be queried using the identified data elements, and results of the query are presented as a resulting patient abstract. (para [0029])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 24–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 24, Zalis further teaches: 
The computerized method of claim 1, further comprising receiving and processing search queries for specific medical or social concepts to identify relevant information within a patient's information (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 25–
Zalis teaches the method having the limitations of: 
An automated patient chart review system, comprising: a patient cohort component configured to: receive a selection of a particular patient; (In further implementations, the present invention includes a system for generating a patient abstract containing data about a patient selected from the patient's medical records. The system includes a plurality of computer systems, a database containing at least a portion of a medical record for the patient, and at least one external data source having information about at least one guideline for performing at least one intervention. (para [0010]); wherein the patient abstract acts as a patient chart by containing data about a medical history of a patient as shown in para [0011])
automatically parsing at least one document of the particular patient's medical record having structured data and natural language data (The present invention relates to systems and methods for querying structured and unstructured data stores to and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056])) and (As will become apparent from the description provided below, methods and systems are disclosed for automatically generating a patient decision abstract (also referred to herein as a "patient abstract", "abstract", or "queried patient abstract") that contains all or selected portions of a patient's medical history, (para [0023]))
automatically generate a list of variables from the at least one document of the particular patient's medical record (Ontology 100 also includes blocks that represent data elements that may be found in a patient's medical records. For example, block 106 represents the data element "white blood count," block 118 represents the data element "oral temperature," block 120 represents a list of "current medications, (para [0037])) and (Alternatively or additionally, the selection of interventions may be made automatically according to terms extracted from the instructions and/or the clinical grouping of similar alternative procedures (para [0070]))
automatically generating a list of important variables from the list of variables from the particular patient’s medical record (As will become apparent from the description provided below, methods and systems are disclosed for automatically generating a patient decision abstract (also referred to herein as a "patient abstract", "abstract", or "queried patient abstract") that contains all or selected portions of a patient's medical history (para [0023])) associated with a specific clinical event from the structured data and natural language data (Ontology 100 also includes blocks and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))
a patient chart review component being configured to display at least one of the following data: a list of the particular patient's past clinical encounters (Referring to FIG. 5, a clinical summary screen 500 may display select aspects of the patient's medical history, as obtained through querying of medical record databases 214. In some embodiments, the clinical summary may be organized according to a category structure that aligns with the concepts or objects of the ontology. For example, as illustrated, the clinical summary screen 500 is divided into... recent reports 504, which lists report types that specialists commonly should review, such as past medical history (para [0071]))
and being operable to receive input from a reviewer in the form of (Computer 1200 is connected to user interface 1210 for displaying information to a user and receiving input (e.g., feedback) from the user. (para [0097]))
and being operable to receive input from a reviewer in the form of: confirmation of the list of important variables (In another implementation, given a particular set of input terms, certain data elements may be indicated being mandatory before a particular abstract can be generated. If, for example, a particular written order asks a specialist to 
and being operable to receive input from a reviewer in the form of: additional intervention (The user interface may further include sections that provide interactive tools to the specialist for obtaining patient consent for selected interventions, and for scheduling procedures and the like. (para [0027]))
and being operable to receive input from a reviewer in the form of: additional reason for clinical event (In contrast to the clinical summary screen 500, which primarily displays information from the patient's medical history, the guidelines screen 600 may require a greater amount of specialist input...Where the retrieved guidelines indicate that the specialist should manually provide a data element, rather than the system automatically providing it by performing queries, the text of the question may be displayed with a flag, such as an asterisk. Furthermore, some data elements may be provided by the system through queries but may require updating by the specialist due to the patient's presentation. The specialist may have the option to override a value for a data element first provided by the system, in which case an indicator that the system's value was overridden may appear (see "Symptomatic" and "Stenosis" in presentation 602). (para [0083]))
and being operable to receive input from a reviewer in the form of: additional comments (Referring to FIG. 9, the user interface may include a consent screen 900 for generating a patient consent form once an intervention has been selected. The patient consent screen 900 may include the patient's information 902 and the text 904 of the consent. The text 904 may include a statement 906 of the risks as determined by the 
and automatically storing the reviewer's input (As noted, the study 212 (either in its entirety or as individual data items), as well as previously performed studies, physician notes and other data about the patient, may be stored in one or more additional data stores accessible by patient abstract generator 216, exemplified by medical record databases 214a, 214b, 214c, 214d, 214e and 214{, generally denoted 214. (para [0054]); wherein it is known in the art that by default, all databases are created with automatic storage)

Zalis does not explicitly teach, however Rivette teaches: 
being operable to receive input from a reviewer in the form of: additional highlight on a text portion of a note selected from the plurality of notes (FIG. 37 illustrates the present invention's use of highlighting to highlight desired portions of the Equivalent File in various colors) and (The invention enables users to perform keyword searches through all of the notes and subnotes ( or any subset of such notes and subnotes) associated with a case (col 44 lines 36-48))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis to integrate the application and of receiving reviewer input by highlighting text of Rivette with the motivation of making it easy for the user to monitor changes to the chart simultaneously on the graphic user interface (see: Rivette ,col 2 lines 45-65).

Zalis in view of Rivette does not explicitly teach, however Farooq teaches: 
a predictive model including a plurality of weighted risk variables and risk thresholds (For medical entity-specific adverse events, the risk is calculated by a classifier based on past patient data for the medical institution. For a current patient, the system identifies whether the patient is at risk for the adverse event. The risk is automatically calculated using a predictive model which may be augmented by proposed values. The possible reasons for risk of a particular patient may be identified, and a plan for mitigating the risk may be presented (para [0020])) and (Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors ( e.g., the relative strength or weight and the amount of deviance from a threshold) (para [0085])) in consideration of the structured data and natural language data(Figure 3 and The data sources have a same or different format. The mining is configured for the formats. For example, one, more, or all of the data sources are of structured data. The data is stored as fields with defined lengths, text limitations, or other characteristics. Each field is for a particular variable. The mining searches for and obtains the values from the desired fields. As another example, one, more, or all of the data sources are of unstructured data. (para [0057])) to determine a risk score for the specific clinical event for the selected particular patient and what is likely relevant information for the selected particular patient (A user may be requested to enter additional information to help improve adverse event rates in general, such as the user reconciling different prescriptions, scheduling a test, resolving discrepancies in the electronic medical record, resolving a lack of adherence to a guideline, completing documentation in the electronic medical record, or arranging for a clinical action. A user also may be requested to accept a value proposed based on a category risk model. The system may output a list of variables that can be considered to reduce the risk of the adverse event, such as outputting values and variables for values of the feature vector that are a standard deviation or other difference from a norm. At and Figure 3 shows that the databases can be clinical and billing and insurance)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette to integrate the application of displaying specific patient and predictive data of Farooq with the motivation of improving patient outcomes by providing more specific patient information to be analyzed (see: Farooq, paragraphs 5-8).

Zalis in view of Rivette and further in view of Farooq does not explicitly teach, however Zaveri teaches: 

an artificial intelligence tuning module configured to automatically adjust the weights of the plurality of weighted risk variables(Zaveri teaches that the machine learning engine modifies the weights based on information of the targeted users (i.e., a selected patient) using importance factors (i.e., risk variables are defined in the specification as relevant information to give to the patient (para [0068])) (para [0042]) in consideration of the structured data and natural language data for the selected patient (Zaveri teaches that this data may be word data (i.e., natural langue data) or may be a table within a document (i.e., structured data) (para [0039]) and whether this information is relevant to the user (para [0249])))




Claim 26 is significantly similar to claim 2 and is rejected upon the same grounds. 
Claim 29 is significantly similar to claim 5 and is rejected upon the same grounds.

Claim 28 is significantly similar to claim 4 and is rejected upon the same grounds. 
Claim 32 is significantly similar to claim 8 and is rejected upon the same grounds.
Claim 33 is significantly similar to claim 9 and is rejected upon the same grounds. 

CLAIM 35–
Zalis in view of Rivette further in view of Farooq and further in view of Zaveri teaches the method of claim 33 as described above. Regarding claim 35, Zaveri further teaches:
The computerized method of claim 9, further comprising automatically adjusting weights of the plurality of weighted risk variables (Zaveri teaches that the machine learning engine modifies the weights based on information of the targeted users (i.e., a selected patient) using importance factors (i.e., risk variables are defined in the specification as relevant information to give to the patient (para [0068])) (para [0042] in consideration of the structured data and natural language data to identify at least one high-risk patient (Zaveri teaches that this data may be word data (i.e., natural langue data) or may be a table within a document (i.e., structured data) (para [0039]), and whether this information is relevant to the user with a high score (para [0249,  0265]))




CLAIM 36–
Zalis in view of Rivette in view of Farooq and further in view of Zaveri teaches the method of claim 34 as described above. Regarding claim 36, Zaveri further teaches:
an artificial intelligence tuning model configured to automatically adjust weights of the plurality of weighted risk variables(Zaveri teaches that the machine learning engine modifies the weights based on information of the targeted users (i.e., a selected patient) using importance factors (i.e., risk variables are defined in the specification as relevant information to give to the patient (para [0068])) (para [0042] in consideration of structured data and natural language data to identify likely relevant information for a given patient  (Zaveri teaches that this data may be word data (i.e., natural langue data) or may be a table within a document (i.e., structured data) (para [0039]), and whether this information is relevant to the user (para [0249]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette and further in view of Farooq to integrate the application of automatically adjusting weights through AI in patient information of Zaveri with the motivation of creating more accurate information (see: Zaveri, paragraph 262).



Claim 37 is significantly similar to claim 13 and is rejected upon the same grounds wherein the human feedback tuning module in claim 37 acts at the reviewer feedback in claim 13. 
Claim 38 is significantly similar to claim 14 and is rejected upon the same grounds wherein the human feedback tuning module in claim 38 acts at the reviewer feedback in claim 1
Claim 39 is significantly similar to claim 15 and is rejected upon the same grounds wherein the human feedback tuning module is the same as the reviewer feedback in claim 15. 
Claim 40 is significantly similar to claim 16 and is rejected upon the same grounds wherein the human feedback tuning module is the same as the reviewer feedback in claim 16. 

CLAIM 41–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 25 as described above. Regarding claim 41, Zalis further teaches: 
The automated patient chart review system of claim 25, further comprising an artificial intelligence tuning module configured to automatically adjust the manner in which how data are displayed (Additionally or alternatively, the guideline calculation may be driven not by reference to the medical literature, but rather by a regression analysis or machine learning algorithm based on actual stored outcomes recorded electronically by the system. (para [0082])) and (FIG. 6b provides an example of one binary table 610 that reflects guidelines for the appropriate us of diagnostic catheterization. The table 610 is divided into a plurality of indications 612 that are further segregated by categories 614, 616, 618. The indications 612 and categories 614, 616, 618 are correlated with an appropriate use score 620 that is adjusted based on a determination of the clinical progress of the patient 622. Thus, to use the table 610, the clinician must scour the medical history of the patient to identify the historical information 


CLAIM 42–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 25 as described above. Regarding claim 42, Zalis further teaches: 
The automated patient chart review system of claim 25, wherein the patient chart review module is configured to receive and process natural language queries to identify one or more patients based on structured and note data (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's medical history. For example, the term "abdominal pain" may appear in a medical order. The medical order is processed, and the term "abdominal pain" can then be mapped to the various concepts including "abscess," "indigestion" and "appendicitis." Each identified concept can then be used to identify one or more data elements that may appear in a medical record. The patient's medical records can then be queried using the identified data elements, and results of the query are presented as a resulting patient abstract. (para [0029])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

CLAIM 43–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 25 as described above. Regarding claim 43, Zalis further teaches:
The automated patient chart review system of claim 25, wherein the patient chart review module is configured to receive and process natural language queries to identify relevant information within a patient's medical record (Each concept can then be expanded to include related concepts or data points that can then be searched for in the client's medical history. For example, the term "abdominal pain" may appear in a medical order. The medical order is processed, and the term "abdominal pain" can then be mapped to the various concepts including "abscess," "indigestion" and "appendicitis." Each identified concept can then be used to identify one or more data elements that may appear in a medical record. The patient's medical records can then be queried using the identified data elements, and results of the query are presented as a resulting patient abstract. (para [0029])) and (In the absence of a known data schema, the system may index and search all the data returned for the particular language elements described in the saved conceptual searches. In this approach, the natural language processing built into each saved conceptual query permits the extraction of information from the medical record data store even if a structured data schema is not provided. (para [0056]))

Claim 44 is significantly similar to claim 23 and is rejected upon the same grounds.
Claim 45 is significantly similar to claim 24 and is rejected upon the same grounds. 

Claims 3, 7, 27, and 31are rejected under 35 U.S.C. 103 as being unpatentable over Zalis (US PGPub 2016/0203281 A1) in view of Rivette (US Patent 5,950,214 A) further in view .

CLAIM 3–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 3, Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri doesn’t explicitly teach, however Ellis teaches:
The computerized method of claim 1, further comprising displaying social and demographic information (Patients also independently use the tools of the invention directly to enter and maintain their own demographic and health data (molecular, demographic, environmental, phenotypic, or genotypic) (para [0069])), Figure 14 shows that the text is displayed to the user)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette further in view of Farooq and further in view of Zaveri to integrate the application of having more relevant patient information of Ellis with the motivation of creating more accurate data regarding the patients’ needs (see: Ellis, paragraph 4).

CLAIM 7–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 7, Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri doesn’t explicitly teach, however Ellis teaches:
The computerized method of claim 1, further comprising displaying physical activity data (Electronic medical records (EMR) can comprise, for example, CAT scans, MRis, ultrasounds, blood glucose levels, diagnoses, allergies, lab test results, EKGs, medications, daily charting, medication administration, physical assessments, admission nursing notes, nursing care plans, referrals, present and past symptoms, medical history, life style, physical examination results, (para [0033]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette further in view of Farooq and further in view of Zaveri to integrate the application of having more relevant patient information of Ellis with the motivation of creating more accurate data regarding the patients’ needs (see: Ellis, paragraph 4).

Claim 27 is significantly similar to claim 3 and is rejected upon the same grounds. 
Claim 31 is significantly similar to claim 7 and is rejected upon the same grounds.

Claims 6 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zalis (US PGPub 2016/0203281 A1) in view of Rivette (US Patent 5,950,214 A) further in view of Farooq (US PGPub 2014/0095201 A1), further in view of Zaveri (US 2015/0302338 A1) and further in view of Dhurandhar (US PGPub 2015/0242856 A1)

CLAIM 6–
Zalis in view of Rivette and further in view of Farooq and further in view of Zaveri teaches the method of claim 1 as described above. Regarding claim 6, Zalis in view of Rivette further in view of Farooq and further in view of Zaveri doesn’t explicitly teach, however Dhurandhar teaches:
The computerized method of claim 1, further comprising displaying social digital data, such as social media activities, phone activity, email activity (Execution includes a variety of interfaces and display platforms provided through output devices to users. Results generated at execution can also be used to update business rules being applied to future captured data. (para [0012])) and (Generally, text analytics involves taking text based data and putting it into a more usable form for further processing or referencing. Text based data can include emails...call center logs...A text analytics module 235 according to the invention includes the analysis of keywords/phrases known to be indicative of fraud or potential fraud (para [0030]) and (Unique to the present invention, publicly sourced data, particularly social network/social media data, is used together with privately sourced data, particularly transactional data, for identifying possible fraud/risk and collusion and provide more accurate numerical probabilities of illegal activity in procurement. (para [0034]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Zalis in view of Rivette further in view of Farooq and further in view of Zaveri to integrate the application of having more relevant information about the user’s social engagement of Dhurandhar with the motivation of creating more accurate data regarding the user being unable to deliberately deceive the system with inaccurate infomration (see: Dhurandhar, paragraph 2).

Claim 30 is significantly similar to claim 6 and is rejected upon the same grounds. 


Response to Arguments
Applicant’s arguments, see pages 17-19 filed 31 December 2021, with respect to the rejection of claims 1-9, 13-17, 19-33, and 35-45 under 35 U.S.C. 112(a) for failing to satisfy the written description requirement are unpersuasive. Applicant argues that Examiner failed to establish a prima facie case and further argue that a person skilled in the art would have been able to read upon the use of the predictive model in the invention and determine that it is a well-known and well-documented tool in computer science. Examiner respectfully disagrees. A proper prima facie case has been established and the rejection points out that attempting to claim all known and unknown possibilities for determining a risk score for a clinical event for a selected patient without providing sufficient examples in the specification would not allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities. The predictive model creates a black box scenario in which an input and output are described, but not how the predictive model is being used. The technology of a predictive model is well-known in the art, but without the algorithm or details on how the outputs are determined, there is no support in the specification. The 112(a) rejection is maintained. 
Applicant’s arguments, see pages 19-22, filed 31 December 2021, with respect to the rejection(s) of claim(s) 1-9, 13-17, 19-33, and 35-45 under Zalis-Rivette-Farooq, Zalis-Rivette-Farooq-Ellis and Zalis-Rivette-Farooq-Dhurandhar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zaveri (US 2015/0302338 A1).
Upon further review, a 101 rejection has been added as the argued computer functions using the predictive model are well-known and well-documented (page 18). Therefore, the claimed invention’s use of a predictive model on a generic computer warrants a 101 rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626